Dewey, J.
The ruling of the court was correct, that if Water *100Street, at the time of the injury to the plaintiff, was an open and travelled street in Lawrence, though not so laid out and established that the city would be responsible for damages occasioned by defects therein, yet it would be a travelled <vay, within the meaning of the Si. of 1849, c. 222, § 2, and the defendants would be .bound to maintain a sign post at their crossing, and to adopt the precautions prescribed by law at crossings over highways and town ways, as directed by the Rev. Sts. c. 39. The case was one to which such instructions were properly adapted, and the exceptions taken thereto must be overruled.